Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement is effective this      day of             , 201     by
and between                      (“Employee”) and Family Dollar Stores, Inc.,
and its subsidiaries and affiliated companies (collectively, the “Company”).

1. Recitals. Employee and the Company recite the following:

A. Employee is employed by the Company in a position of senior leadership.

B. The Company desires to obtain the agreement of Employee to certain
restrictive covenants and other provisions as set forth herein in exchange for
Employee’s receipt of good and valuable consideration to which Employee was not
previously entitled, including without limitation: (i) the Company’s agreement
to provide certain severance payments as described herein, (ii)[[To be filled in
based on Employee’s offer of employment or for existing employees, consideration
provided, e.g. a salary increase effective                     ] (iii) an award
opportunity under the Company’s Incentive Bonus Plan for the fiscal year
beginning                      (iv) awards of Performance Share Rights under the
2006 Incentive Plan, and (v) an award of stock options under the 2006 Incentive
Plan.]

C. Notwithstanding any provision of this Severance Agreement, the Company and
Employee agree that Employee’s employment with the Company is “at will” and may
be terminated at any time with or without “Cause” without any liability or
obligation of the Company except as expressly set forth herein.

2. Definitions. When used in this Severance Agreement the following terms and
provisions shall have the meanings set forth herein:



--------------------------------------------------------------------------------

A. “Cause” – “Cause” means any of the following acts by Employee, if the act or
acts of Employee are determined by the Company to constitute “Cause”: (a) gross
neglect of duty; (b) intentionally engaging in any activity that is in conflict
with or adverse to the business or reputation of the Company; (c) engaging in
any act involving moral turpitude; (d) conviction of a felony, or conviction of
a misdemeanor where active imprisonment is imposed; (e) falsification of any
Company records or engaging in any misappropriation, fraud, breach of fiduciary
duty or dishonesty that affects the Company’s business or reputation;
(f) disclosure of the Company’s confidential or proprietary information in
violation of this Agreement or applicable law; (g) Employee’s failure to comply
with reasonable written directives of the individual to whom Employee reports or
of the Chairman of the Board or the Board of Directors of the Company, after
reasonable notice of the deficiency and a reasonable opportunity to cure;
(h) chronic and unexcused absenteeism; (i) willful or intentional violation of
any law or regulations to which the Company is subject; (j) failure to comply
with the material terms of this Agreement after reasonable notice and a
reasonable opportunity to cure; (k) the willful and material violation of the
Company’s policies, including its Code of Ethics; and (l) the willful failure to
cooperate with any investigation authorized by the General Counsel or the Board
of Directors of the Company. The determination of the Company as to the
extension of “Cause” shall be in the sole discretion of the Company and shall be
conclusive on the parties to the Agreement.

B. “Change in Control” – Change in Control shall have the meaning set forth in
Section 2.1(f) of the 2006 Incentive Plan; provided, however, that to the extent
applicable under Section 409A of the Code, for purposes of paying certain
severance payments within 24 months after a Change in Control under Paragraph 4
below, Change in Control shall have the same meaning as set forth in any
regulations, revenue procedure, revenue rulings or other

 

2



--------------------------------------------------------------------------------

pronouncements issued by the Secretary of the United States Treasury pursuant to
Section 409A of the Code.

C. “Code” – Code means the Internal Revenue Code of 1986, as amended from time
to time, and includes a reference to the underlying final regulations.

D. “Company’s Business” – The Company’s Business means the operation of
multi-merchandise retail stores, the majority of which stores each have 25,000
square feet or less of total selling space, and that sell or that offer for sale
basic merchandise for family and home needs, including perishable and
non-perishable goods.

E. “Competitor” – Competitor means:

 

  (i) any of the following entities: Dollar General, Dollar Tree, Fred’s, Big
Lots, 99 Cent Stores, Walgreens, CVS, Rite Aid, Wal-Mart, Kmart, five Below, and
Target;

 

  (ii) any person or entity who owns or operates multi merchandise retail stores
that each have 25,000 square feet, or less, of total selling space, and that
sell, or offer for sale, merchandise that is the same or substantially similar
to merchandise sold or offered for sale by the Company;

 

  (iii)

any person or entity who owns or operates or has developed plans to own or
operate multi-merchandise retail stores that have 25,000 square feet, or less,
of total selling space, and that will sell, or offer

 

3



--------------------------------------------------------------------------------

  for sale merchandise that is the same as or substantially similar to
merchandise offered for sale by the Company.

F. “Confidential Company Information” – Confidential Company Information means,
unless otherwise available to the public (provided the information has not
become available to the public as a result of any unauthorized action on the
part of Employee), (i) any and all information relating to the Company’s methods
of operation, source of merchandise supply, organizational details, personnel
information (including, but not limited to, information related to employee
compensation), marketing plans, market assessments, business plans, strategic
plans, forecasts, or financial information or data; (ii) any and all information
relating to the Company’s real estate activities including, but not limited to,
landlords, prospective landlords, and lease data; (iii) the specific terms of
the Company’s agreements or arrangements with any officers, directors,
employees, vendors, suppliers, or any other entity with which the Company may be
affiliated from time to time, including, but not limited to, the value of any
consideration provided or received by the Company or the expiration date of any
such agreement or arrangement; and (iv) any and all information of a technical
or proprietary nature developed by or acquired by the Company or made available
to the Company and its employees by vendors, suppliers, contractors, or other
employees of the Company, on a confidential basis, including, but not limited
to, ideas, concepts, designs, specifications, prototypes, techniques, technical
data or know-how, formulae, methods, research and development, and inventions,
as such Confidential Company Information may exist from time to time and whether
in electronic, print or other form and all copies, notes, or other reproductions
thereof.

G. “Disability” – Disability shall have the meaning set forth in Section 2.1(m)
of the 2006 Incentive Plan.

 

4



--------------------------------------------------------------------------------

H. “Employee’s Termination Date” – Employee’s Termination Date means the date of
Employee’s termination of employment with the Company, regardless of: (i) the
date, cause, or manner of such termination of employment; (ii) whether such
termination is with or without Cause or is a result of Employee’s resignation;
or (iii) whether the Company provides severance benefits to Employee under this
Agreement.

I. “Good Reason” shall mean any of the following conditions (each a “Condition”)
that arises without the consent of Employee during the twenty-four (24) month
period beginning on the effective date of a Change in Control as defined in this
Agreement, and the Condition has not been cured as set out below:

i. A material diminution in Employee’s base compensation.

ii. A material diminution in Employee’s authority, duties, or responsibilities,
or the authority, duties, or responsibilities of the supervisor (including the
Board of Directors of the Company, if applicable) to whom Employee is required
to report.

iii. A material diminution in the budget over which Employee retains authority.

iv. A material change in the geographic location at which Employee must perform
the services required pursuant to this Agreement.

v. Any other action or inaction that constitutes a material breach by the
Company of this Agreement.

 

5



--------------------------------------------------------------------------------

Within thirty (30) days of the initial existence of the Condition, Employee must
provide notice to the Company of the existence of the Condition, and the Company
shall have forty-five (45) days following receipt of such notice to cure the
Condition. If the Condition is cured within forty-five (45) days of such notice,
Employee is not entitled to any payment as the result of a termination of
employment based on that occurrence of the circumstances that would otherwise
constitute Good Reason.

J. “Incentive Bonus Plan” – The annual cash incentive bonus plan established
pursuant to the Guidelines for Annual Cash Bonus adopted under the 2006
Incentive Plan.

K. “Restricted Territory” – Restricted Territory means any state in the United
States of America, or any state in Mexico, in which (i) the Company is
conducting the Company’s Business on Employee’s Termination Date, (ii) the
Company is conducting the Company’s Business on the Date of this Agreement; or
(iii) the Company has existing plans to conduct the Company’s Business on
Employee’s Termination Date and Employee has knowledge, or should have knowledge
of such Company plans. For purposes of this definition, the District of Columbia
and each of any commonwealths, territories, or possessions of the United States
shall be regarded as a “state of the United States of America.”

L. “Target Bonus” – Target Bonus means Employee’s “target bonus” for the
applicable fiscal year within the meaning of Section 4 of the Incentive Bonus
Plan.

M. “Trade Secret” – Trade Secret means any item of Confidential Company
Information that constitutes a trade secret under the common law or statutory
law of the State of Delaware or the State of North Carolina, namely N.C. Gen.
Stat. §§ 66-152 et seq., but such definition of “Trade Secret” shall not alter
either the Company’s rights or Employee’s obligations

 

6



--------------------------------------------------------------------------------

under any state or federal statutory or common law regarding trade secrets and
unfair trade practices.

N. “2006 Incentive Plan” – The Family Dollar Stores, Inc. 2006 Incentive Plan,
as in effect from time to time, as amended, or any successor to such plan.

3. Severance Upon Termination Without Cause Prior to a Change in Control.
Subject to the provisions of this Agreement, in the event of the termination of
Employee’s employment (a) by the Company without Cause, (b) following Employee’s
Disability or (c) upon Employee’s death, in each case prior to a Change in
Control, the Company shall provide Employee with the following severance
benefits:

A. The Company shall continue the payment of Employee’s base salary in effect on
Employee’s Termination Date for a period of twenty-four (24) months. Such salary
continuation payments shall be paid in a series of substantially equal
installments in accordance with the regular payroll practices of the Company as
in effect as of Employee’s Termination Date over said period, commencing as soon
as administratively practicable, but in no event more than sixty (60) days,
following Employee’s Termination Date (except as otherwise required by Paragraph
16). Such salary continuation payments shall not be considered eligible
compensation under any of the Company’s employee benefit plans.

B. If Employee’s Termination Date is after the end of the Company’s fiscal year
but prior to the payment date of any bonus under the Incentive Bonus Plan for
such fiscal year, the Company shall pay Employee the portion of the Target Bonus
earned by Employee for such fiscal year according to the terms of the Incentive
Bonus Plan (i.e., based on the Company’s applicable performance level and, to
the extent applicable,

 

7



--------------------------------------------------------------------------------

Employee’s performance rating for the fiscal year), without regard to any
requirement in the Incentive Bonus Plan otherwise requiring Employee to remain
employed through the bonus payment date. In addition, Employee shall be eligible
to receive a pro rated bonus under the Incentive Bonus Plan for the fiscal year
of the Company in which such termination of employment occurs, without regard to
any requirement in the Incentive Bonus Plan otherwise requiring Employee to
remain employed through the bonus payment date, based on the number of completed
weeks during the applicable fiscal year through Employee’s Termination Date and
further based on the Company’s applicable performance level for the fiscal year
and, if available and to the extent applicable, Employee’s performance rating
for the fiscal year (or if no such performance rating is available, assuming a
performance rating of “satisfactory” or its equivalent). Any such payment shall
be made to Employee at the same time the Company makes payments to other
participants in the Incentive Bonus Plan. Notwithstanding the preceding or any
provision of the Incentive Bonus Plan to the contrary, any bonus payment
pursuant to the Incentive Bonus Plan payable to Employee under the terms of that
plan and/or this Agreement shall be paid as soon as administratively practicable
following the end of the relevant performance period but in no event later than
two and one half (2 1/2) months following the end of the Company’s fiscal year
in which the relevant performance period ends.

C. If Employee elects continuing group health coverage under a group health plan
sponsored by the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then for the number of months
set forth in clause A above after Employee’s Termination Date, but not to exceed
the shorter of

 

8



--------------------------------------------------------------------------------

eighteen (18) months or the date on which Employee becomes eligible to
participate in another employer-sponsored group health benefit plan, the Company
shall pay for the same proportion of the monthly cost of such COBRA continuation
coverage as the Company paid for the monthly cost of group health coverage under
such plan during the last calendar month prior to Employee’s Termination Date
for Employee and Employee’s dependents who elect COBRA continuation coverage,
subject to applicable laws and the provisions of the group health plan, as
amended from time to time by the Company at its sole discretion.

Such payments and benefits provided by the Company to Employee as set forth in
Paragraphs 3 A, B and C are herein called “Termination Compensation.” Such
Termination Compensation shall be reduced, in whole or in part, by: (x) all
other salary, bonus, consulting fees or other compensation received by or
payable to Employee for services rendered in any capacity to any third party
during the period that such Termination Compensation is paid, with the exception
of any compensation received for service on a board of directors at the time of
termination or other similar arrangement that existed at the time of termination
and (y) all disability or life insurance payments made pursuant to disability or
life insurance policies provided by and paid for by the Company to Employee and
which payments are received during the period that such Termination Compensation
is paid. Employee agrees to pursue reasonable, good faith efforts to obtain
other employment in a position suitable to Employee’s background and experience.
Moreover, Employee agrees to notify the Company within three business days of
obtaining other employment during the time period in which Employee is receiving
Termination Compensation. Such notification to the Company shall include
Employee’s salary in the new position, when employment will commence, the amount
of any signing bonus, when health insurance with the new employer will commence,
and any other information necessary for the Company to calculate

 

9



--------------------------------------------------------------------------------

any reduction in Termination Compensation under the provisions of this
paragraph. Notwithstanding any of the foregoing, Employee’s Termination
Compensation shall be subject to forfeiture as set forth below in Paragraph
Five.

4. Severance Upon Termination Without Cause Following a Change in Control.
Subject to the provisions of this Agreement, in the event of the termination of
Employee’s employment (a) by the Company without Cause, (b) by Employee for Good
Reason, (c) following Employee’s Disability or (d) upon Employee’s death, in
each case within twenty-four (24) months after a Change in Control, the Company
shall provide Employee with the following severance benefits:

A. The Company shall pay to Employee in a lump sum in cash within thirty
(30) days after the date of such termination of employment an amount equal to
the product of (x) two (2) and (y) the sum of (A) Employee’s base salary at the
highest annual rate in effect during the period beginning immediately prior to
the Change in Control through Employee’s Termination Date and (B) the average of
the bonuses, if any, paid or payable to Employee under the Incentive Bonus Plan
for each of the three (3) fiscal years preceding the fiscal year in which
Employee’s Termination Date occurs (or such fewer number of fiscal years for
which Employee was eligible to receive a bonus under the Incentive Bonus Plan).

B. If Employee elects continuing group health coverage under a group health plan
sponsored by the Company pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then for the number of years
represented by the multiple set forth in clause A (x) above after Employee’s
Termination

 

10



--------------------------------------------------------------------------------

Date, but not to exceed the shorter of eighteen (18) months or the date on which
Employee becomes eligible to participate in another employer-sponsored group
health benefit plan, the Company shall pay for the same proportion of the
monthly cost of such COBRA continuation coverage as the Company paid for the
monthly cost of group health coverage under such plan during the last calendar
month prior to Employee’s Termination Date for Employee and Employee’s
dependents who elect COBRA continuation coverage, subject to applicable laws and
the provisions of the group health plan as amended from time to time by the
Company at its sole discretion. Employee’s right in connection with or following
a Change in Control to receive a pro rata bonus under the Incentive Bonus Plan
or any other incentive compensation program under the 2006 Incentive Plan shall
be determined in accordance with the provisions of Section 15.7 or such
successor provision of the 2006 Incentive Plan. Notwithstanding the preceding or
any provision of the Incentive Bonus Plan to the contrary, any bonus payment
pursuant to the Incentive Bonus Plan payable to Employee under the terms of that
Plan and/or this Agreement shall be paid as soon as administratively practicable
following the end of the relevant performance period but in no event later than
two and one half (2 1/2) months following the end of the Company’s fiscal year
in which the relevant performance period ends.

5. Restrictive Covenants; Non-Disclosure Obligations; Forfeiture of Termination
Compensation. Employee and the Company understand and agree that the purpose of
the provisions of this Paragraph 5 is to protect the legitimate business
interests of the Company, especially within the multi-merchandise retail
industry, in light of Employee’s leadership position with the Company and
exposure and access to Confidential Company Information and Trade Secrets.
Employee and the Company further agree and understand that the multi-merchandise

 

11



--------------------------------------------------------------------------------

retail industry and the Company’s Business are national in scope and that the
Company has plans to expand the Company’s Business internationally. Employee
acknowledges that the employment and post-employment restrictions set forth in
this Paragraph 5 are therefore reasonable, legitimately protect the Company’s
Business, and do not, and will not, unduly impair Employee’s ability to earn a
living during or after Employee’s employment with the Company. As a result of
Employee’s educational background, prior work experience, and Employee’s
employment and position with the Company, Employee possesses general skills and
knowledge enabling Employee, if need be, to pursue profitable work in businesses
not competitive with the Company’s Business. [[Only included in new hire
Agreements] Employee acknowledges that Employee does not have an agreement with
a previous employer restricting, or that could be construed as restricting,
Employee from working for the Company.] Therefore, in consideration of good and
valuable consideration to which Employee was not previously entitled, including,
without limitation, as is set forth in Paragraph 1.B above, Employee agrees as
follows:

A. Covenant Not to Compete.

(i) Employee agrees that during Employee’s employment with the Company and for
the period of twelve (12) months immediately following Employee’s Termination
Date (such period not to include any period(s) of violation or period(s) of time
required for litigation to enforce the provisions of this Paragraph 5.A(i)) (the
“Restricted Period”), Employee shall not, without the prior written
authorization of the Company accept, obtain, or hold a position as an employee,
consultant, agent or contractor or invest in or provide financing to a
Competitor within the Restricted Territory.

(ii) Should Employee violate the provisions of Paragraph 5.A (i), the

 

12



--------------------------------------------------------------------------------

Company shall be entitled to remedies set forth in Paragraph 8 hereof, as well
as to all other remedies allowed by law.

(iii) Notwithstanding the foregoing, Employee may, solely as a passive investor,
own capital stock of a publicly held corporation, which is actively traded in
the over-the-counter market or is listed and traded on a national securities
exchange, which constitutes or is affiliated with a Competitor, so long as
Employee’s ownership is not in excess of five percent (5%) of the total
outstanding capital stock of the Competitor.

B. Non-Solicitation of Company Employees.

(i) Employee understands and agrees that the relationship between the Company
and each of its employees constitutes a valuable asset of the Company and may
not be converted to Employee’s own use or benefit, or for the use or benefit of
any other third party. Accordingly, Employee hereby agrees that during
Employee’s employment and during the Restricted Period, Employee shall not,
without the Company’s prior written consent, directly or through any other
person (A) solicit or recruit for employment; hire; attempt to solicit or
recruit for employment; attempt to hire; or accept as an employee, consultant,
contractor, or otherwise, any Company employee, or (B) urge; encourage; induce;
or attempt to urge, encourage, or induce, any Company employee to terminate his
or her employment with Company; or (C) otherwise interfere with the Company’s
relationship with any Company employee.

(ii) Should Employee violate the provisions of Paragraph 5.B (i), the Company
shall be entitled to remedies set forth in Paragraph 8 hereof, as well as to all
other remedies allowed by law.

 

13



--------------------------------------------------------------------------------

C. Non-Disclosure of Confidential Company Information; Trade Secret Protections.
Employee recognizes and acknowledges that during the course of Employee’s
employment, the Company has provided and will continue to provide Employee with
exposure and access to Confidential Company Information and Trade Secrets of the
Company, or confidential information belonging to other third parties who may
have furnished such information to the Company under obligations of
confidentiality. Employee, therefore, agrees that during Employee’s employment
with the Company and at all times after Employee’s Termination Date, Employee
shall not disclose any such Confidential Company Information or Trade Secrets,
or other information subject to an obligation of the Company to keep
confidential, to any third party not employed by or otherwise expressly
affiliated with the Company for any reason or purpose whatsoever, and shall not
use such Confidential Company Information or Trade Secrets except on behalf of
the Company.

D. Employee Acknowledgement. Employee acknowledges and agrees that (i) the
restrictive covenants in this Paragraph 5 are reasonable in time, territory and
scope, and in all other respects; (ii) should any part or provision of any
covenant be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement;
and (iii) if any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration,
territory, definition of activities or definition of information covered is
considered to be invalid or unreasonable in scope, the invalid or unreasonable
terms shall be redefined, or a new enforceable term provided, such that the
intent of the Company and Employee in agreeing to the provisions of this
Agreement will not be impaired and the provision in question shall be
enforceable to the fullest extent of the applicable laws. The

 

14



--------------------------------------------------------------------------------

restrictive covenants contained herein shall be construed as agreements
independent of any other provision in this Agreement and the existence of any
claim or cause of action of Employee against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of this restrictive covenant. Any decision in one state or
jurisdiction invalidating or holding unenforceable any provision of this
Paragraph 5 shall not be binding in any other state or jurisdiction.

6. Other Post-Termination Covenants.

A. Employee agrees that Employee shall resign and does resign from all positions
as an officer and director of the Company and from any other positions
affiliated with the Company, with such resignations to be effective upon
Employee’s Termination Date.

B. Upon Employee’s Termination Date, Employee agrees not to make any statements
to the Company’s employees, customers, vendors, or suppliers or to any public or
media source, whether written or oral, regarding Employee’s employment or
termination from the Company’s employment, except as may be approved in writing
by an executive officer of the Company. Employee further agrees not to make any
statement (including to any media source, or to the Company’s suppliers,
customers or employees) or take any action that would disrupt, impair,
embarrass, harm or affect adversely the Company or any of the employees,
officers, directors, or customers of the Company or place the Company or such
individuals in any negative light.

C. Following Employee’s Termination Date, Employee covenants to provide further
advice and assistance to the Company as may be required from time to time, and
to provide all information available to Employee on matters handled by and
through Employee while

 

15



--------------------------------------------------------------------------------

employed by the Company or of which Employee has personal knowledge, and by
making available to the Company at reasonable times and circumstances, upon
request by the Company, information pertinent to its operations in Employee’s
possession; and, to the extent that it is necessary, to cooperate with and
assist the Company to conclude any matters that are pending and which may
require Employee’s assistance; provided, that he shall be paid reasonable
compensation (according to the Company’s regular payroll practices for Executive
Vice Presidents) by the Company in the event Employee is required to expend
substantial time in the performance of such services; and provided further, that
Employee may perform such services in a manner that does not unreasonably
interfere with other employment obtained by Employee. Employee shall be
reimbursed for any expenses reasonably incurred by Employee in the performance
of the covenants herein set forth in this Paragraph 6.C, provided, however, that
the Company shall not have any duty to reimburse any expenses unless such
expenses are documented (in a manner required of Executive Vice Presidents
making claims for reimbursement of business-related expenses) within 90 days of
being incurred. Expenses payable pursuant to the immediately preceding sentence
shall be paid on the 30th day following Company’s receipt of the required
documentation.

In addition, Employee agrees to cooperate with and provide assistance to the
Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable judgment of the Company’s counsel, Employee’s
assistance or cooperation is needed. Employee shall, when requested by the
Company, provide testimony or other assistance and shall travel at the Company’s
request in order to fulfill this obligation. In connection with such litigation
or investigation, the Company shall attempt to accommodate Employee’s schedule,
shall reimburse

 

16



--------------------------------------------------------------------------------

Employee (unless prohibited by law) for any actual loss of wages in connection
therewith, shall provide Employee with reasonable notice in advance of the times
in which Employee’s cooperation or assistance is needed, and shall reimburse
Employee for any reasonable expenses incurred in connection with such matters,
provided, however, that the Company shall not have any duty to reimburse any
loss of wages and/or expenses unless such wages and/or expenses are documented
(in a manner required of Executive Vice Presidents making claims for
reimbursement of business-related expenses) within 90 days of being incurred.
Lost wages and/or expenses payable pursuant to the immediately preceding
sentence shall be paid on the 30th day following Company’s receipt of the
required documentation.

7. Delivery of Property upon Termination. Upon Employee’s Termination Date,
Employee shall, as soon as possible but no later than two (2) days from
Employee’s Termination Date, surrender to the Company all Confidential Company
Information and Trade Secrets in Employee’s possession and return to the Company
all Company property in Employee’s possession or control, including but not
limited to, all paper records and documents, laptop, computer disks, flash
drives, and access cards and keys to any Company facilities.

8. Enforcement of Restrictions in Paragraphs 5 and 6. Because Employee’s
services to the Company are special and unique and because Employee has been
exposed to and has had access to Confidential Company Information and Trade
Secrets, Employee and the Company agree that any breach or threatened breach of
the provisions of Paragraphs 5.A (i), 5.B (i), 5.C, and 6 would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy to the Company. In the event of a breach or threatened breach of
Paragraphs 5.A(i), 5.B(i), 5.C, or 6 of this Agreement, the Company or its
successors or assigns may, in addition to any other rights and remedies existing
in their favor, apply to any court of

 

17



--------------------------------------------------------------------------------

competent jurisdiction for specific performance; temporary, preliminary, and
permanent injunctive relief; expedited discovery; or other equitable relief in
order to enforce or prevent any violations of any such provisions (without
posting a bond or other security). The Company shall be specifically entitled to
an injunction restraining Employee from disclosing any Confidential Company
Information or Trade Secrets, and, further, from accepting or continuing any
employment with or rendering any services, or continuing to render services, to
any such third-party to whom any Confidential Company Information or Trade
Secret has been disclosed or is threatened to be disclosed by Employee.

In addition to the foregoing and not in any way in limitation thereof, or in
limitation of any right or remedy otherwise available to the Company, if
Employee violates any provision of Paragraphs 5.A(i), 5.B(i), 5.C, and 6 of this
Agreement: (i) any compensation, benefits and/or Termination Compensation then
or thereafter due from the Company to Employee shall be terminated forthwith;
(ii) the Company’s obligation to pay or provide and Employee’s right to receive
such compensation, benefits and/or Termination Compensation shall terminate and
be of no further force or effect; and (iii) upon demand by the Company, Employee
shall repay to the Company any such compensation, benefits and/or Termination
Compensation previously paid by the Company; in each case without limiting or
affecting Employee’s obligations under such Paragraphs 5.A(i), 5.B(i), 5.C, or 6
or the Company’s other rights and remedies available at law or in equity, and
provided that at least $20,000 of such compensation, benefits and/or Termination
Compensation shall be retained by Employee representing the consideration
Employee received in exchange for Employee’s release and waiver of rights or
claims under Paragraph 10 of this Agreement.

 

18



--------------------------------------------------------------------------------

9. Employee’s Disclosure Obligation. Employee shall notify any prospective
employer with whom Employee seeks to be employed of the restrictive covenants
included in this Agreement. Absent such notification by Employee, the Company
may provide the prospective employer with notification.

10. Waiver and Release. In consideration for the payments and benefits provided
and to be provided hereunder, Employee agrees that Employee will, upon
termination of employment, and in no event later than 60 days after Employee’s
Termination Date, as a condition to the Company’s obligation to pay any
severance benefits under this Agreement, deliver to the Company a fully executed
release agreement in a form acceptable to the Company and which shall fully and
irrevocably release and discharge the Company, its directors, officers, agents
and employees from any and all claims, charges, complaints, liabilities of any
kind, known or unknown, owed to Employee.

11. Special Provisions. This Agreement shall be binding on and inure to the
benefit of any successor to or assignee of the Company, and Employee
specifically agrees on demand to execute any and all necessary documents in
connection with the performance of this Agreement. No waiver by either party of
any breach by the other of any provision hereof shall be deemed to be a waiver
of any later or other breach thereof or as a waiver of any such or other
provision of this Agreement. If any provision of this Agreement shall be
declared invalid or unenforceable as a matter of law, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement or of the remainder of this Agreement as a whole.

12. Complete Agreement. This Agreement sets forth all of the terms of the
understanding between the parties with reference to the subject matter set forth
herein and may not

 

19



--------------------------------------------------------------------------------

be waived, changed, discharged or terminated orally or by any course of dealing
between the parties, but only by an instrument in writing signed by the party
against whom any waiver, change, discharge or termination is sought. This
Agreement revokes and supersedes all prior or contemporaneous agreements,
representations, promises and understandings, whether written or oral, between
the parties, [to be filled in as applicable: “except for that Agreement(s) dated
                     and entitled                     ” or “including without
limitation the                      Agreement between Employee and Company dated
                    ”.]

13. Choice of Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed under the substantive laws of the State of Delaware without regard
to its choice of law or conflict of law principles. Employee hereby expressly
and irrevocably consents to the exclusive venue and jurisdiction of the United
States District Court for the Western District of North Carolina, or any state
court in Mecklenburg County, North Carolina.

14. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered, if mailed by registered, certified or express mail, postage prepaid,
or if delivered to a recognized courier service, addressed to Employee at the
address shown on the Company’s records for tax reporting purposes or to the
Company as follows (or in either case to such other address as one party shall
give the other in the manner provided herein):

 

Family Dollar Stores, Inc.    Chairman of the Board    Post Office Box 1017   
Charlotte, NC 28201-1017

 

20



--------------------------------------------------------------------------------

With copy to:    General Counsel    Family Dollar Stores, Inc.    Post Office
Box 1017    Charlotte, NC 28201-1017

15. Section 280G Policy. In accordance with the Family Dollar Stores, Inc.
Policy Regarding Tax Adjustments for Certain Severance Benefits, dated
November 18, 2008, notwithstanding anything in this Agreement or the 2006
Incentive Plan to the contrary, in the event it shall be determined that any
payment or distribution of any type to Employee, pursuant to this Agreement or
the 2006 Incentive Plan, is or will be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties with respect to such
excise tax, such payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in Employee retaining a larger amount,
on an after-tax basis (taking into account federal, state and local income taxes
and the imposition of the excise tax), than if Employee received all of the
payments. The Company shall reduce or eliminate the payments, by first reducing
or eliminating the portion of the payments which are not payable in cash and
then by reducing or eliminating cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the determination. All determinations concerning the application of this
Section shall be made by a nationally recognized firm of independent accountants
or any nationally recognized financial planning and benefits consulting company,
selected by the Company and reasonably satisfactory to Employee, whose
determination shall be conclusive and binding on all parties. The fees and
expenses of such accountants shall be borne by the Company. The Company shall
hold in confidence and not disclose, without Employee’s prior written consent,
any information with regard to Employee’s tax position which the Company obtains
pursuant to this provision.

 

21



--------------------------------------------------------------------------------

16. Compliance with Code Section 409A. This Agreement is intended to comply with
Code Section 409A, to the extent applicable. Notwithstanding any provision
herein to the contrary, this Agreement shall be interpreted, operated and
administered consistent with this intent. Each separate installment under this
Agreement shall be treated as a separate payment for purposes of determining
whether such payment is subject to or exempt from compliance with the
requirements of Code Section 409A. In addition, in the event that Employee is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the date of termination of Employee’s employment), any payment or
benefits hereunder that are nonqualified deferred compensation subject to the
requirements of Section 409A of the Code shall be provided to Employee no
earlier than six (6) months after the date of Employee’s “separation from
service” within the meaning of Section 409A of the Code.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement all as of
the day and year first above written.

 

FAMILY DOLLAR STORES, INC By:  

 

Title:  

 

 

Attest:

 

 

EMPLOYEE

 

 

23